           Case 16-26231             Doc 48      Filed 02/12/19 Entered 02/12/19 11:40:12     Desc Main
                                                  Document     Page 1 of 10




.2
tems Inc.
                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     EASTERN DIVISION


        In re:                                             §
                                                           §
        THE VIEW WILSHIRE LLC,                             §     Case No. 16-26231
                                                           §
                            Debtor(s)                      §

                        CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                        REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                        ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                Phillip D. Levey, chapter 7 trustee, submits this Final Account, Certification that the
        Estate has been Fully Administered and Application to be Discharged.

                1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
        and, if applicable, any order of the Court modifying the Final Report. The case is fully
        administered and all assets and funds which have come under the trustee’s control in this case
        have been properly accounted for as provided by law. The trustee hereby requests to be
        discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
        discharged without payment, and expenses of administration is provided below:


        Assets Abandoned: 50.11                                  Assets Exempt: NA
        (Without deducting any secured claims)

        Total Distributions to Claimants: 8,000.00               Claims Discharged
                                                                 Without Payment: NA

        Total Expenses of Administration: 6,794.44




                3) Total gross receipts of $ 14,794.44 (see Exhibit 1), minus funds paid to the debtor and
        third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 14,794.44 from the liquidation of
        the property of the estate, which was distributed as follows:




   UST Form 101-7-TDR (5/1/2011) (Page: 1)
             Case 16-26231             Doc 48    Filed 02/12/19 Entered 02/12/19 11:40:12              Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS            CLAIMS                    CLAIMS             CLAIMS
                                                SCHEDULED          ASSERTED                  ALLOWED              PAID



SECURED CLAIMS
(from Exhibit 3)                                    $ 14,622.24         $ 8,000.00              $ 8,000.00              $ 8,000.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA              11,681.52           11,681.52                6,794.44

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                    NA                   NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  0.00                  0.00                 0.00                    0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            3,303,570.00             55,038.23           55,038.23                     0.00

TOTAL DISBURSEMENTS                              $ 3,318,192.24        $ 74,719.75             $ 74,719.75         $ 14,794.44


                  4) This case was originally filed under chapter 7 on 08/16/2016 . The case was pending
          for 30 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/08/2019                        By:/s/Phillip D. Levey
                                                                                   Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (5/1/2011) (Page: 2)
                Case 16-26231             Doc 48     Filed 02/12/19 Entered 02/12/19 11:40:12                     Desc Main
                                                      Document     Page 3 of 10




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Escrow Account-First American Title                                      1129-000                                          14,794.44

TOTAL GROSS RECEIPTS                                                                                                          $ 14,794.44
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                     DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                  TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

               JMCP Manager, LLC
               853 N. Elston Ave., Chicago,
               IL 60642                                             10,000.00                  NA                    NA              0.00


               Tivoli Square Apartments,
               L.P.
               c/o Milan Properties, LLC,
               888 Disneyland Dr., Suite
               101, Anaheim, CA 92802                                4,622.24                  NA                    NA              0.00




        UST Form 101-7-TDR (5/1/2011) (Page: 3)
               Case 16-26231             Doc 48        Filed 02/12/19 Entered 02/12/19 11:40:12         Desc Main
                                                        Document     Page 4 of 10




                                                 UNIFORM         CLAIMS
                                                                                  CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                  TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                 ASSERTED         ALLOWED
                                                  CODE       (from Form 6D)

000004        JMCP MANAGER, LLC                  4220-000                 NA           8,000.00        8,000.00          8,000.00

TOTAL SECURED CLAIMS                                              $ 14,622.24        $ 8,000.00       $ 8,000.00       $ 8,000.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                            UNIFORM
                                                              CLAIMS             CLAIMS            CLAIMS
                PAYEE                        TRAN.                                                                 CLAIMS PAID
                                                            SCHEDULED           ASSERTED          ALLOWED
                                             CODE

TRUSTEE
COMPENSATION:LEVEY,
PHILLIP D.                                  2100-000                    NA            2,229.44         2,229.44          1,274.28


TRUSTEE EXPENSES:LEVEY,
PHILLIP D.                                  2200-000                    NA               63.52            63.52            36.31


INTERNATIONAL SURETIES,
LTD.                                        2300-000                    NA                 5.90             5.90             5.90


ASSOCIATED BANK                             2600-000                    NA             268.66           268.66            268.66


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):LEVEY,
PHILLIP D.                                  3110-000                    NA            8,145.00         8,145.00          4,655.44


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):KUTCHINS,
ROBBINS & DIAMOND, LTD.                     3410-000                    NA             969.00           969.00            553.85

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA         $ 11,681.52      $ 11,681.52        $ 6,794.44
AND CHARGES




       UST Form 101-7-TDR (5/1/2011) (Page: 4)
             Case 16-26231             Doc 48       Filed 02/12/19 Entered 02/12/19 11:40:12           Desc Main
                                                     Document     Page 5 of 10




            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                           CLAIMS              CLAIMS              CLAIMS
              PAYEE                        TRAN.                                                                 CLAIMS PAID
                                                         SCHEDULED            ASSERTED            ALLOWED
                                           CODE

NA                                             NA                    NA                   NA                NA             NA

TOTAL PRIOR CHAPTER ADMIN.                                        $ NA                  $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                             CLAIMS              CLAIMS
                                               UNIFORM
                                                           SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                  TRAN.                                                            CLAIMS PAID
                                                            (from Form        (from Proofs of     ALLOWED
                                                CODE
                                                                6E)               Claim)

            California Franchise Tax
            Board
            Bankruptcy Section MS A340,
            PO Box 2952, Sacramento,
            CA 95812-2952                                             0.00                  NA              NA            0.00


            Internal Revenue Service
            PO Box 7346, Philadelphia,
            PA 19101-7346                                             0.00                  NA              NA            0.00

TOTAL PRIORITY UNSECURED                                             $ 0.00              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (5/1/2011) (Page: 5)
             Case 16-26231             Doc 48      Filed 02/12/19 Entered 02/12/19 11:40:12         Desc Main
                                                    Document     Page 6 of 10




                                                            CLAIMS             CLAIMS
                                               UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                  TRAN.                                                          CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                CODE
                                                               6F)              Claim)

            Blue Stallion, Inc. dba Accu-
            Test c/o Feldman &
            Associates, Inc.
            11030 Santa Monica Blvd.,
            Suite 109, Los Angeles, CA
            90025                                               22,696.00                 NA              NA            0.00


            Hermes Capital LLC
            910 W. Van Buren St.,
            Chicago, IL 60607                                        0.00                 NA              NA            0.00


            JMCP LLC
            853 N. Elston Ave, Chicago,
            IL 60642                                          170,674.00                  NA              NA            0.00


            Jung Jae Lee
            Dapsipli 5-999, Duksan
            Megatrium, Apt. 101-1105,
            Seoul, Korea                                     3,100,000.00                 NA              NA            0.00


            Ostrow Reisin Berk &
            Abrams, Ltd.
            455 North Cityfront Plaza Dr.
            Suite 1500, Chicago, IL
            60611-5313                                          10,200.00                 NA              NA            0.00


000003      BLUE STALLION INC.                 7100-000               NA           22,696.12       22,696.12            0.00


000001      FRANCHISE TAX BOARD                7100-000               NA               868.11        868.11             0.00


000002      GOULD & RATNER LLP                 7100-000               NA             1,474.00       1,474.00            0.00




     UST Form 101-7-TDR (5/1/2011) (Page: 6)
             Case 16-26231             Doc 48      Filed 02/12/19 Entered 02/12/19 11:40:12         Desc Main
                                                    Document     Page 7 of 10




                                                            CLAIMS             CLAIMS
                                               UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                  TRAN.                                                          CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                CODE
                                                               6F)              Claim)

000005      JMCP, LLC                          7100-000               NA           30,000.00      30,000.00             0.00

TOTAL GENERAL UNSECURED                                    $ 3,303,570.00        $ 55,038.23     $ 55,038.23           $ 0.00
CLAIMS




     UST Form 101-7-TDR (5/1/2011) (Page: 7)
                                              Case 16-26231                 Doc 48    Filed 02/12/19
                                                                                                  FORMEntered
                                                                                                       1        02/12/19 11:40:12                                       Desc Main
                                                                                       Document      Page  8 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             16-26231       JBS    Judge: JACK B. SCHMETTERER                                                                           Trustee Name:                      Phillip D. Levey
Case Name:           THE VIEW WILSHIRE LLC,                                                                                                    Date Filed (f) or Converted (c):    08/16/16 (f)
                                                                                                                                               341(a) Meeting Date:                09/09/16
For Period Ending: 07/15/18                                                                                                                    Claims Bar Date:                    02/02/17



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Checking Account - Private Bank                                                             50.11                             50.11                                                 0.00                     FA
 2. Escrow Account-First American Title                                                      3,486.96                               0.00                                           14,794.44                     FA
 3. Derivative Claim for Indemnity (u)                                                      Unknown                                 0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $3,537.07                             $50.11                                           $14,794.44                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Preparation of TFR.


   Initial Projected Date of Final Report (TFR): 04/30/18           Current Projected Date of Final Report (TFR): 09/30/18




LFORM1                                                                                                                                                                                                                          Ver: 20.00j
         UST Form 101-7-TDR (5/1/2011) (Page: 8)
                                           Case 16-26231                 Doc 48   Filed 02/12/19 Entered 02/12/19 11:40:12                               Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   9 of 10                                                                                       Page:     1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:             16-26231 -JBS                                                                                             Trustee Name:                    Phillip D. Levey
  Case Name:           THE VIEW WILSHIRE LLC,                                                                                    Bank Name:                       ASSOCIATED BANK
                                                                                                                                 Account Number / CD #:           *******5216 Checking
  Taxpayer ID No:    *******8501
  For Period Ending: 12/15/18                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                               3                                                  4                                               5                     6                   7
    Transaction       Check or                                                                                                          Uniform                                                    Account / CD
       Date           Reference                Paid To / Received From                          Description Of Transaction             Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                   BALANCE FORWARD                                                                                                               0.00
          04/26/17        2       First American Title Insurance Company           Escrow Turnover                                     1129-000               14,794.44                                    14,794.44
          05/05/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          10.00             14,784.44
          06/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.98             14,762.46
          07/10/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.24             14,741.22
          08/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.92             14,719.30
          09/08/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.88             14,697.42
          10/06/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.15             14,676.27
          11/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.82             14,654.45
          12/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.08             14,633.37
          01/08/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.76             14,611.61
          02/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.72             14,589.89
          02/22/18     010001     International Sureties, Ltd.                     Trustee's Bond                                      2300-000                                            5.90            14,583.99
                                  701 Poydras Street - Suite 420
                                  New Orleans, LA 70139
          03/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          19.59             14,564.40
          03/21/18     010002     JMCP Manager, LLC                                SETTLEMENT                                          4220-000                                        8,000.00             6,564.40
                                  Miriam Stein                                     Payment in full of Claim No. 4 filed by JMCP
                                  30 S Wacker Drive 26th Floor                     Manager, LLC pursuant to Order dated February 6,
                                  Chicago, Il 60606                                2018.
          04/06/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          21.65              6,542.75
          05/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          12.87              6,529.88
          06/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                    2600-000                                          10.00              6,519.88
          10/08/18     010003     Phillip D. Levey                                 Trustee Compensation                                2100-000                                        1,274.28             5,245.60
          10/08/18     010004     Phillip D. Levey                                 Trustee Expenses                                    2200-000                                          36.31              5,209.29
          10/08/18     010005     Phillip D. Levey                                 Attorney for Trustee Fees (Trustee                  3110-000                                        4,655.44              553.85
          10/08/18     010006     Lois West                                        Accountant for Trustee Fees (Other                  3410-000                                         553.85                   0.00
                                  Kutchins, Robbins & Diamond, Ltd.
                                  1101 Perimeter Drive - Suite 760


                                                                                                                                 Page Subtotals               14,794.44                14,794.44
                                                                                                                                                                                                            Ver: 21.00
LFORM24
          UST Form 101-7-TDR (5/1/2011) (Page: 9)
                                           Case 16-26231                Doc 48   Filed 02/12/19 Entered 02/12/19 11:40:12                         Desc Main
                                                                                  Document FORMPage
                                                                                                 2  10 of 10                                                                                           Page:      2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit 9
  Case No:             16-26231 -JBS                                                                                      Trustee Name:                       Phillip D. Levey
  Case Name:           THE VIEW WILSHIRE LLC,                                                                             Bank Name:                          ASSOCIATED BANK
                                                                                                                          Account Number / CD #:              *******5216 Checking
  Taxpayer ID No:    *******8501
  For Period Ending: 12/15/18                                                                                             Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


          1               2                              3                                           4                                                  5                          6                         7
    Transaction       Check or                                                                                                   Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction             Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                  Schaumburg, IL 60173

                                                                                                     COLUMN TOTALS                                       14,794.44                  14,794.44                          0.00
                                                                                                         Less: Bank Transfers/CD's                            0.00                       0.00
  * Reversed                                                                                         Subtotal                                            14,794.44             14,794.44
  t Funds Transfer                                                                                       Less: Payments to Debtors                                                  0.00
                                                                                                     Net
                                                                                                                                                         14,794.44             14,794.44
                                                                                                                                                                              NET                             ACCOUNT
                                                                                                         TOTAL - ALL ACCOUNTS                   NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                               Checking - ********5216                    14,794.44                   14,794.44                         0.00
                                                                                                                                              ------------------------    ------------------------   ------------------------
                                                                                                                                                          14,794.44                   14,794.44                         0.00
                                                                                                                                              ==============             ==============              ==============
                                                                                                                                               (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                          Transfers)               To Debtors)                    On Hand




                                                                                                                          Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                 Ver: 21.00
LFORM24
          UST Form 101-7-TDR (5/1/2011) (Page: 10)
